Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 
This is in response to the Amendment dated September 16, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 3-6, 16-20 and 37-40 drawn to an invention nonelected with traverse in the reply filed on March 5, 2021. 

Claim Rejections - 35 USC § 103
I.	Claims 1-2, 9, 21-23, 25, 29 and 31-34 were rejected under 35 U.S.C. 103 as being 

unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255).
	With regard to claim 29, the rejection under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) has been withdrawn in view of Applicant’s amendment.
	With regard to claims 1-2, 9, 21-23, 25 and 31-34, the rejection under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) stands.
	Regarding claim 1, Carey teaches a method for plating a metallic material onto a titanium substrate, said titanium substrate comprising an outer surface (= the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]], said method comprising: 
• chemically etching said outer surface of said titanium substrate to remove at least a portion of said oxide layer, said chemically etching comprising immersing said titanium substrate in an activation solution, thereby yielding an etched titanium substrate (= the pickling solution is formulated to remove surface oxides from the metal strip surface, remove dirt and other foreign materials from the metal strip surface and/or etch the surface of the metal strip) [page 22, [0150]];
• strike plating a bond promoter layer onto said outer surface of said etched titanium substrate, thereby yielding a strike plated titanium substrate, wherein said bond promoter layer 

comprises nickel (= typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]]; and 
• plating said metallic material onto said bond promotor layer of said strike plated 
titanium substrate (= the coating of metal strip 12 with an intermediate barrier metal layer prior to coating the metal strip with the corrosion resistant metal alloy) [page 24, ][0156]].
The method of Carey differs from the instant invention because Carey does not disclose the following:
	a.	Wherein an oxide layer is on said outer surface.
	Carey teaches electroplating an intermediate barrier layer of nickel (page 24, [0156]) onto a metal strip formed of titanium or titanium alloys (page 6, [0039]). The pickling solution is formulated to remove surface oxides from the metal strip surface, remove dirt and other foreign materials from the metal strip surface and/or etch the surface of the metal strip (page 22, [0150]).
	Like Carey, CN ‘647 teaches electroplating on titanium or titanium alloys (ƿ [0003]). 

	Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface. Therefore, special pretreatment and post-electroplating heat treatment must be used to electroplate a layer with good adhesion on the metal surface. These special pretreatment and post-plating heat treatment usually use nickel metal and cyanide (ƿ [0005]).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface described by Carey with wherein an oxide layer is on said outer surface because Carey remove surface oxides from the metal strip surface, there is surface oxides on the metal strip surface.

Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface.
	b.	Wherein said activation solution comprises at least one of fluoride ions and sodium fluoride.
	Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal.  The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat. No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (pages 9-10, [0051]).

	CN ‘647 teaches the electrolytic activation of titanium metal (ƿ [0003]) under the following conditions: sulfate: 50 g/l, fluoride: 30 g/L, pH 7.0, temperature: 25oC, current density: 2 ASD and processing time: 2 min. (ƿ [0089] to ƿ [0091]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation solution described by Carey 

with wherein said activation solution comprises at least one of fluoride ions and sodium fluoride because a chemical activation process uses an activation solution comprising fluoride to activate a titanium metal. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Establishing a cathodic protection current through said etched titanium substrate while said etched titanium substrate is immersed in a cathodic electrolyte solution, wherein said cathodic electrolyte solution comprises nickel ions. 
d.	Wherein the strike plating is after said establishing said cathodic protection current.
Carey teaches electroplating an intermediate barrier layer of nickel (page 24, [0156]) onto a metal strip formed of titanium or titanium alloys (page 6, [0039]). Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Radatz teaches that:
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical 

potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The etching solution is comprised of 10% NaCl, 7% HCl, 1% Ni salts, 0.3% citric acid by weight. The plating solution is comprised of an acid nickel sulfate solution sold under the trade name SIFCO 2080/5600, manufactured by SIFCO Applied Surface Concepts, 5708 E. Schaaf Road, Independence, Ohio 44131 U.S.A. (page 4, [0051]).

The titanium is kept under an electrical potential at all times following the initial surface cleaning step (page 3, [0049]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Carey by establishing a cathodic protection current through said etched titanium substrate while said etched titanium substrate is immersed in a cathodic electrolyte solution, wherein said cathodic electrolyte solution comprises nickel ions; and wherein the strike plating is after said establishing said cathodic protection current because applying a negative voltage to an etched titanium surface using an etching solution including a small amount of an acid nickel sulfate plating solution activates a titanium surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Regarding claim 2, Carey teaches wherein said metallic material is an electrically conductive and lubricious material comprising at least one of indium and tin (= a corrosion resistant metal alloy primarily including tin or tin and zinc) [page 3, [0033]].
	Regarding claim 9, Carey teaches abrading said outer surface of said titanium substrate (= the abrasion process, absorbent process, and/or solvent or cleaning process can be use individually or in conjunction with one another to remove foreign materials and/or oxides from the base metal surface) [page 8, [0047]] prior to said chemically etching (= an abrasion treater 14) [page 22, [0147] and [0148]].
Regarding claim 21, the method of Carey differs from the instant invention because Carey does not disclose establishing an anodic etching current through said titanium substrate while said titanium substrate is immersed in said activation solution.
Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal.  The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat. No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).


CN ‘647 teaches the electrolytic activation of titanium metal (ƿ [0003]) under the following conditions: sulfate: 50 g/l, fluoride: 30 g/L, pH 7.0, temperature: 25oC, current density: 2 ASD and processing time: 2 min. (ƿ [0089] to ƿ [0091]).
	JP ‘255 teaches subjecting the Ti surface to the activated treating in which the electric current is made to flow between a cathode by impressing 3-20 volt D.C. voltage using the surface worked Ti metallic member as an anode in the halogen-containing aq. soln. having more than 0.2wt.% and less than 11wt.% F concn. and more than 0.1wt.% and less than 16wt.% total concn. of Cl, B and I (abstracts).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey combination by establishing an anodic etching current through said titanium substrate while said titanium substrate is immersed in said activation solution because a chemical activation process uses the surface worked Ti metallic member as an anode in a halogen-containing aqueous solution to activate a titanium surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 22, CN ‘647 teaches wherein said establishing said anodic etching 

current comprises establishing an anodic etching current having a current density of at least about 2 amps per square foot (= current density: 2 ASD) [ƿ [0091]].
	Regarding claim 23, CN ‘647 teaches wherein said establishing said anodic etching current comprises establishing said anodic etching current through said titanium substrate for at least about 150 seconds (= plating time: 2 min.) [ƿ [0091]].
	Regarding claim 25, Carey teaches rinsing said etched titanium substrate prior to said establishing said cathodic protection current (= the rinsed process is designed to remove foreign materials, oxides, pickling solution, deoxidizing agent, fluxes, solvents, and/or cleaning solutions from the surface of the base metal) [page 8, [0049]].
Regarding claim 31, Radatz teaches wherein said cathodic electrolyte solution (= etching solution 74 preferably includes a small amount of plating solution 78) [page 3, [0045]] comprises a complexing agent (= citric acid) [page 4, [0051]].
	Regarding claim 32, Radatz teaches wherein said cathodic electrolyte solution (= etching solution 74 preferably includes a small amount of plating solution 78) [page 3, [0045]] comprises at least one of citric acid and sodium citrate (= citric acid) [page 4, [0051]].
	Regarding claim 33, the method of Carey differs from the instant invention because Carey does not disclose wherein said establishing said cathodic protection current comprises applying a constant voltage of about 0 volts.
	Radatz teaches that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36 (page 3, [0045]).
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the cathodic protection current described by Carey with wherein said establishing said cathodic protection current comprises applying a constant voltage of about 0 volts because considering that Radatz is silent as to the specific cathodic protection current, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the cathodic protection current through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 34, the method of Carey differs from the instant invention because Carey does not disclose wherein said establishing said cathodic protection current comprises establishing said cathodic protection current for at least about 15 seconds.
	Radatz teaches that the electrical potential on surface 36a of electrode 36 creates a current density on surface 22a (page 3, [0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic protection current described by Carey with wherein said establishing said cathodic protection current comprises establishing said cathodic protection current for at least about 15 seconds because considering that Radatz 

is silent as to the specific cathodic protection current time, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the cathodic protection current time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

II.	Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of Blohowiak et al. (US Patent No. 5,789,085).
	Carey, CN ‘647, Radatz and JP ‘255 are as applied above and incorporated herein.
	Regarding claim 10, the method of Carey differs from the instant invention because Carey does not disclose wherein said abrading comprises blasting said titanium substrate with an abrasive medium having a grit size of at least about 60 microns.
	Carey teaches that in still another embodiment of the invention, the solvent or cleaning 

process includes, but is not limited to, the use of water, detergents, abrasives, chemical solvents, and/or chemical cleaners to remove oxides and/or foreign material from the surface of the base metal (page 8, [0047]).
	Blohowiak teaches blasting titanium panels with different grit sizes of alumina #46 grit, #180 grit, and a very fine polishing alumina with an average size of 50 micrometers. All of the grit sizes evenly abraded the surface and yielded a uniform matte finish (col. 10, lines 45-49).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasives described by Carey with wherein said abrading comprises blasting said titanium substrate with an abrasive medium having a grit size of at least about 60 microns because blasting titanium with different grit sizes of alumina #46 grit and #180 grit abrades a titanium surface evenly and yields a uniform matte finish.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), 

Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of Berner et al. (US Patent Application Publication No. 2014/0342316 A1).
	Carey, CN ‘647, Radatz and JP ‘255 are as applied above and incorporated herein.
	Regarding claim 28, the method of Carey differs from the instant invention because Carey does not disclose wherein said rinsing comprises rinsing said etched titanium substrate with an aqueous solution having a pH between about 3 to about 5.
	Berner teaches Sample 2 (NaCl): The discs were subjected to the same sand blasting and acid-etching process as for Sample 1, but then further treated under nitrogen cover gas to prevent exposure to air. The discs were rinsed in 0.9% NaCl solution and finally stored in 0.9% NaCl solution at pH 4 to 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rinsing described by Carey with wherein said rinsing comprises rinsing said etched titanium substrate with an aqueous solution having a pH between about 3 to about 5 because a 0.9% NaCl solution at pH 4 to 6 rinses blasted and etched titanium. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claims 30 and 35-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of CN 104451789 (‘789).
Carey, CN ‘647, Radatz and JP ‘255 are as applied above and incorporated herein.
	Regarding claim 30, the method of Carey differs from the instant invention because Carey does not disclose wherein said cathodic electrolyte solution comprises nickel sulfate hexahydrate.
	Radatz teaches that:
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The etching solution is comprised of 10% NaCl, 7% HCl, 1% Ni salts, 0.3% citric acid by weight. The plating solution is comprised of an acid nickel sulfate solution sold under the trade name SIFCO 2080/5600, manufactured by SIFCO Applied Surface Concepts, 5708 E. Schaaf Road, Independence, Ohio 44131 U.S.A. (page 4, [0051]).

	CN ‘789 teaches an acid nickel plating solution comprising nickel sulfate hexahydrate (ƿ 

[0011]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic electrolyte solution described by the Carey combination with wherein said cathodic electrolyte solution comprises nickel sulfate hexahydrate because nickel sulfate hexahydrate is a nickel salt providing the metal ions in a nickel sulfate plating solution. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 35, the method of Carey differs from the instant invention because 
Carey does not disclose wherein said strike plating comprises applying a strike current to said etched titanium substrate, said strike current having a current density of at least about 50 amps per square foot.
	Carey teaches that typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	CN ‘789 teaches that during electroplating, the current density is 0.1-3 A/dm2 (ƿ [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by the Carey 

combination with wherein said strike plating comprises applying a strike current to said etched titanium substrate, said strike current having a current density of at least about 50 amps per square foot because using a current density of 0.1-3 A/dm2 electroplates nickel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	Regarding claim 36, CN ‘789 teaches wherein said strike plating comprises applying a strike current for at least about 120 seconds (= during electroplating, the electroplating time is 0.5-5 min) [ƿ [0016]].

Continued Response
Claim Rejections - 35 USC § 112
I.	Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	line 10, recites “wherein said cathodic electrolyte solution comprises nickel ions”.

Claim 29
	lines 1-2, recite “wherein said cathodic electrolyte solution comprises copper ions”.

Claim 30
	lines 1-2, recite “wherein said cathodic electrolyte solution comprises nickel sulfate hexahydrate”.

Claim 31
	lines 1-2, recite “wherein said cathodic electrolyte solution comprises a complexing agent”.

Claim 32
	lines 1-2, recite “wherein said cathodic electrolyte solution comprises at least one of citric acid and sodium citrate”.

	It is unclear from the claim language what the relationship is between the nickel ions and the copper ions, the nickel sulfate hexahydrate, the complexing agent and the at least one of citric acid and sodium citrate.
	Are the copper ions, the nickel sulfate hexahydrate, the complexing agent and the at least one of citric acid and sodium citrate further limiting the cathodic electrolyte solution comprising the nickel ions?


II.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 9-10, recite “wherein said cathodic electrolyte solution comprises nickel ions”.
	line 13, recites “wherein said bond promoter layer comprises nickel”.
 
Claim 29
	lines 1-2, recite “wherein said cathodic electrolyte solution comprises copper ions”.

	It is unclear from the claim language if the cathodic electrolyte solution is used in the strike plating step. That is, if there are copper ions in the cathodic electrolyte solution (from present claims 29/1), will the bond promoter layer be comprised of both nickel and copper (alloy)?

Claim Rejections - 35 USC § 103
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above.

	Carey, CN ‘647, Radatz and JP ‘255 are as applied above and incorporated herein.
	Regarding claim 29, the method of Carey differs from the instant invention because Carey does not disclose wherein said cathodic electrolyte solution comprises copper ions.
Radatz teaches that:
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The present invention shall be described with respect to plating nickel (Ni) onto titanium. However, as will be appreciated by those skilled in the art after reading the specification and claims, the present invention may find advantageous application in plating other metals onto titanium or onto other metals that exhibit similar surface oxidation characteristics. As used herein, the term “titanium” shall refer to titanium and titanium alloys where titanium is the major component (page 2, [0032]).

JP ‘255 teaches plating a film to a titanium material. The electroplating refers to Ni plating, Cu plating, Cr plating, plating of various alloys of these metals, and the like (ƿ [0004]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified said cathodic electrolyte solution described by Carey with wherein said cathodic electrolyte solution comprises copper ions because a nickel-copper alloy is a plating film to a titanium material.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	Applicant states that as shown in Fig. 4 of the drawings and described in Paragraphs 43 and 44 of the specification, “anodic etching” may optionally be performed in addition to “chemical etching.” For example, “anodic etching” may be performed simultaneously with “chemical etching.” However, the optional step of “anodic etching” does not change the fact that every pending claim requires the step of “chemical etching.” As such, “chemical etching” and “anodic etching” are not mutually exclusive. (See MPEP 5 806.04(f) (“a requirement for restriction to a single species may be proper if the species are mutually exclusive”).) Inasmuch as every pending claim requires the step of “chemical etching,” it is not possible for the Examiner to withdrawn from consideration the step of “chemical etching.”
	In response, the chemically etching of claims 1 and 16-20 does not require an anodic etching current and the chemically etching of claims 1 and 21-23 requires an anodic etching current. 
One cannot reject the chemically etching of claims 1 and 21-23 with prior art that does teach an anodic etching current. 
	Thus, the species have acquired a separate status in the art due to their recognized 

divergent subject matter; require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
and the prior art applicable to one invention would not likely be applicable to another invention.

	Applicant states that Carey is directed to a method for coating a brass strip. Carey fails to disclose the method recited in Claim 1. Specifically, Carey discloses utilizing a spray metal process for coating, as opposed to the plating steps recited in Claim 1. Carey does not disclose or suggest a method for plating a metallic material onto a titanium substrate that includes, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
Carey teaches applying the intermediate barrier metal layer of nickel by an electroplating process and coating the metal strip with the corrosion resistant metal alloy (page 

24, [0156]) where Radatz teaches that an etching solution which includes a small amount of plating solution cathodically activates the surface of an etched titanium workpiece (page 3, 
[0045]).

Applicant states that however, Wu does not remedy the deficiencies of Carey. Rather, Wu teaches away from using nickel in the playing process. Further, Wu fails to disclose or suggest a method for plating a titanium substrate including, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Wu teaches that because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface (ƿ [0005]). Carey recognizes that there are surface oxides present on the metal strip surface because the pickling solution is formulated to remove surface oxides from the metal strip surface, remove dirt and other foreign materials from the 

metal strip surface and/or etch the surface of the metal strip (page 22, [0150]).

	Applicant state that Radatz does not remedy the deficiencies of Carey and Wu. Specifically, Radatz fails to disclose or suggest chemically etching a titanium substrate using an activation solution that includes at least one of fluoride ions and sodium fluoride. Rather, Radatz teaches away from using fluoride to remove titanium oxide. (Radatz, ƿ 22) Further, Radatz fails to disclose or suggest a method including, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Radatz teaches a cathodic activation (page 3, [0045]) to activate a titanium surface, which is suitable as the chemical activation process disclosed by Carey (page 8, [0046]).

	Applicant that however, Hirata fails to remedy the deficiencies of Carey, Wu and Radatz. 

Specifically, Hirata fails to disclose or suggest a method for plating a titanium substrate 
including, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Hirata teaches an aqueous solution for the electrolytic activation of titanium metal (abstracts), which is suitable as the chemical activation process disclosed by Carey (page 8, [0046]).

	Applicant states that however, Blohowiak does not disclose or suggest a method for plating a metallic material onto a titanium substrate including, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.

In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Blohowiak teaches blasting titanium panels with different grit sizes of alumina #46 grit, #180 grit, and a very fine polishing alumina with an average size of 50 micrometers (col. 10, lines 45-49), which is suitable as the abrasives disclosed by Carey (page 8, [0047]).

	Applicant state that however, Berner fails to remedy the deficiencies of Carey and 
Radatz. Specifically, Berner fails to disclose or suggest a method for plating a metallic material onto a titanium substrate including, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based 

on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Berner teaches rinsing and storing titanium in a 0.9% NaCl solution at pH 4 to 6.

	Applicant state that however, Youguo fails to remedy the deficiencies of Carey, alone or in combination with Wu, Radatz and Hirata. Specifically, Youguo does not disclose or suggest a method for plating a metallic material onto a titanium substrate including, among other things, (1) immersing the etched titanium substrate in a cathodic electrolyte solution that includes nickel, (2) strike plating a bond promoter layer that includes nickel onto the outer surface of the etched titanium substrate, and (3) plating a metallic material onto the bond promoter layer of the strike plated titanium substrate.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Carey teaches that typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]), where Youguo teaches an acid nickel plating solution comprising nickel sulfate hexahydrate (ƿ [0011]) to plate nickel.


Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Takaloo et al. (“A Mechanism of Nickel Deposition on Titanium Substrate by High Speed 
Electroplating,” 12th World Conference on Titanium, At Beijing, China (2011), pp. 1920-1923) is cited to teach that chemical etching, anodic etching and mechanical etching by liquid abrasive blasting are pre-treatments to enable a titanium substrate to be electroplated with a good level of adhesion (page 1920, left column, lines 21-31).
Yang et al. (“ Study of the Process and Mechanism of Plating Directly on Titanium and Its Alloys,” Plating and Surface Finishing (1997 Dec 1), Vol. 12, pp. 68-71) is cited to teach the conventional procedure for plating on titanium is blasting → degreasing → etching → activating → dip plating or electrolytic preplating → plating → heat treatment (page 68, left column, lines 24-27).
Taira et al. (“Comparison of Four Fluoride Etchants in Bonding Between Titanium and a Self-Curing Luting Agent,” Dental Materials Journal (2006), Vol. 25, No. 2, pp. 345-351) is cited 
to teach the etchants were aqueous solutions of 5wt% sodium fluoride (NaF), ammonium fluoride (NH4F), sodium hydrogen fluoride (NaFHF), and ammonium hydrogen fluoride (NH4FHF) [page 354, abstract].

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 

examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 23, 2021